Dismissed and Opinion Filed January 15, 2020




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00876-CV

                          IN THE INTEREST OF M.N.N., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-09-08538

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns
       The clerk’s record in this case is past due. By letter dated November 21, 2019, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not provided the required

documentation nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Robert D. Burns, III//
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE

190876f.p05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF M.N.N., A CHILD                 On Appeal from the 256th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-00876-CV                                 Trial Court Cause No. DF-09-08538.
                                                    Opinion delivered by Chief Justice Burns.
                                                    Justices Whitehill and Molberg
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 15th day of January, 2020.




                                              –3–